The plaintiff, Treasurer of Edgecombe County sued the defendant, the former Chairman of the Court of Pleas and Quarter Sessions of that *Page 373 
county, for the balance of a fund in his hands, belonging to the county. Defendant answers the complaint, and the plaintiff demurred to the answer. His Honor sustained the demurrer, whereupon the plaintiff moves for judgment, and defendant moves for time to file amended answer. The plaintiff's motion is refused and time given to defendant.
From this judgment plaintiff appealed.
The C. C. P. invests the Court with ample powers, in all questions of practice and procedure, both as to amendments and continuances, to be exercised at the discretion of the Judge     (459) presiding, who is presumed, best, to know what orders and what indulgence will promote the ends of justice, in each particular case. with the exercise of this discretion, we cannot interfere, and it is not the subject of appeal. C. C. P., sec. 133.
There is no error.
PER CURIAM.                                       Judgment affirmed.
McCurry v. McCurry, 82 N.C. 298; Gilchrist v. Kitchen, 86 N.C. 22;Kendall v. Briley 86 N.C. 58; Long v. Logan, 86 N.C. 538; Penniman v.Daniel, 93 N.C. 334; Jaffray v. Bear, 98 N.C. 59; Clemmons v. Field,99 N.C. 402; Griffin v. Light Co., 111 N.C. 438; Woodcock v. Merrimon,122 N.C. 735; S. v. Dewey, 139 N.C. 560; Bernhardt v. Dutton, 146 N.C. 208;Church v. Church, 158 N.C. 566; S. v. Sauls, 190 N.C. 813.